Title: To Thomas Jefferson from John W. Maddux, 4 August 1801
From: Maddux, John W.
To: Jefferson, Thomas


Sir
Washington County Kentucky august 4th 1801
you may think it strange when you Receive these lines pardon me Sir if it be offince you must constrew it to the ancity I have for you wellfare fo we the people of Washington county feel our Selves So happy under your administration that the name of Jefferson Echoes through the state we are ready to say that god has blest us with another Washington we Ever pray that God may bless all your administration, & that your presidents may always be such that it may meet the general approbation of Every Repubblickcan we feel ourselves happy to think we have once more a president that feels for the United States of America we feel it a duty to inform you that we have obtained our choice in consiquence of which we all appear to be United all satisfied for the present four years) to which we have felt that little Satisfaction for the Last four years it is hard for true Repubbliccan people to be happy under a tirannicle King
Your friend &c.
John W. Maddux
